Arnold, J.,
delivered the opinion of the court.
Appellant was engaged in business both as a druggist and licensed liquor seller in one and the same house. His liquors were kept in a cellar to the house, but they were sold during the week in the same room and over the same counter where drugs and medicines were sold, and there was a door without a shutter leading from, the store room to the cellar. Appellant was'indicted and convicted of keeping open Sn Sunday the bar or place where vinous and spirituous liquors were sold. It was shown on the trial that he had license to sell such liquors, and that the doors of the store were kept open on that day.
The conviction was right. It was no violation of law for appellant as a druggist, under § 2950 of the-code, to keep open store on Sunday, but §§ 1113 and 2953 of the code positively prohibit any person having a license to sell vinous or spirituous liquors from keeping open on Sunday the bar or place where such .liquors are sold. It was unlawful for appellant, as a druggist, to sell vinous or spirituous liquors as such without license or on terms different from those prescribed by law for other dealers. Code, § 585, p. 189. After he obtained license to sell such liquors he could no longer .exercise the privilege of a druggist to keep open *131store on Sunday, and lie became subject to all the restrictions imposed by law on licensed liquor sellers.
The defense attempted to be made, that the bar or place where the liquors were kept and sold was so separated from that part of the house in which the drug business was carried on, that keeping the latter open afforded no access to the former, would have been good if established, but there was manifest defect of proof on this point. Affirmed.